This was an indictment charging that the defendants, designing and intending to defraud one Barnabas West of a mare of the value of $20, "falsely, fraudulently, and unlawfully did conspire, combine, confederate, and agree among and between themselves to obtain and get into their hands and possession, of and from the said Barnabas West, the mare aforesaid, under a false color and pretense of paying to him, the *Page 158 
said Barnabas West, then and there, $45 of good and lawful current bank notes," and that the defendant Patillo, in pursuance of the conspiracy, afterwards did "falsely, fraudulently, unlawfully, and deceitfully pass to the said Barnabas West one promissory note of $20, two promissory notes of $10, and one promissory note of $5, purporting each to have been made and signed by one J. F. Randolph; and purporting to be (349) made payable to the bearer," and that Patillo and Saunders, in pursuance of the conspiracy, did "fraudulently and falsely pretend and affirm to him, the said Barnabas West," that the said promissory notes were good current bank notes; and that the defendants, "by the false pretenses aforesaid," fraudulently obtained possession of the mare; whereas, in truth and in fact, the notes were not good current bank notes, but, on the contrary, were not worth one cent. The indictment concluded at common law. The jury found the defendants not guilty of a conspiracy; but that the defendant Patillo was guilty of a deceit in manner and form as charged in the bill of indictment.
The defendant Patillo moved in arrest of judgment because the indictment did not charge a deceit, and because the bills mentioned in the indictment did not constitute such a false token as would sustain an indictment for a deceit at common law.
The court, Daniel, J., overruled both objections, and passed sentence on the defendant, whereupon he appealed to this Court.
Bank notes are public tokens, as much so as weights and measures, or the alnager's seal; it is not necessary that they should have a common-law existence to make the obtaining property by means of mere counterfeits, at least at common law, any more than it is: that a chattel should have had a common-law existence to make it the object of trespass or larceny. It is sufficient that they have, no matter when invented or discovered, the qualities of a public token, i. e., calculated to inspire public confidence; in practice, they represent the coin of our country, and pass currently as money. Had this indictment, therefore, charged that the notes passed to the prosecutor bore the likeness and similitude of our common bank notes, and that the defendant (350) knew them to be worthless, I have not a doubt but that the conviction could have been sustained; and it appears from the evidence that such was the case. But it is to the indictment that we are to look to see what the defendant has done; in that it is stated that the notes passed by the defendant to the prosecutor purported to be signed by one Randolph, and to be payable to bearer, and that they were worthless, without any averment or charge that they had any resemblance to bank notes. They are discovered, therefore, to be nothing more than common promissory notes, made by an individual promising to pay money to the *Page 159 
bearer. We cannot view such notes as public tokens; these are not the kind of notes which pass with us as money. I repeat it, that had it been averred, and had the jury found, that they bore the resemblance of our common bank notes, and that the defendant knew that they were worthless, the offense would have been complete at common law. Whether it comes within our statute it is not necessary to decide; the indictment is not framed upon it.
Judgment arrested.
Cited: S. v. Boon, 49 N.C. 467.